UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4785


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DEVIN ROCHARD    MEANS,   JR.,   a/k/a     Little   D,   a/k/a   Devin
Rochard Means,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:07-cr-01467-HMH-5)


Submitted:   April 24, 2014                         Decided:     May 2, 2014


Before SHEDD and     DUNCAN,     Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William N. Nettles, United States
Attorney, William J. Watkins, Jr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Devin        Rochard         Means,       Jr.,           appeals     from       his

twenty-four-month sentence imposed pursuant to the revocation of

his   supervised       release.         On    appeal,          Means    avers       that   his

sentence was plainly unreasonable because the district court did

not give individualized reasoning for the chosen sentence. *                                We

affirm.

           We will affirm a sentence imposed after revocation of

supervised      release    if    it     is   within       the    applicable         statutory

maximum   and     not     “plainly       unreasonable.”                United       States v.

Crudup,   461    F.3d     433,    437    (4th      Cir.    2006).        In     making     our

review,   we    “follow        generally      the    procedural         and     substantive

considerations that [are] employ[ed] in [the] review of original

sentences, . . . with some necessary modifications to take into

account   the     unique       nature    of       supervised         release    revocation

sentences.”       Id.     at     438-39.          Only    if    a    sentence       is   found

procedurally      or    substantively             unreasonable         will    we     “decide

whether the sentence is plainly unreasonable.”                           Id.        (emphasis

in original).

      *
        Means’ counsel initially filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), concluding that there
were no meritorious issues for appeal. However, when our review
of the record pursuant to Anders revealed non-frivolous claims,
we ordered counsel to file a merits brief. Means’ merits brief
challenges only the adequacy of the court’s explanation of
sentence and, therefore, waives all other claims.



                                              2
                   When       imposing          sentence,       the        district       court      must

provide individualized reasoning:

         The sentencing judge should set forth enough to
         satisfy the appellate court that he has considered the
         parties’ arguments and has a reasoned basis for
         exercising his own legal decisionmaking authority
         . . . .   Where   the   defendant  .   .   .   presents
         nonfrivolous reasons for imposing a different sentence
         than that set forth in the advisory Guidelines, a
         district judge should address the party’s arguments
         and explain why he has rejected those arguments.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                          The

Carter rationale applies to revocation hearings; however, “[a]

court         need      not    be    as     detailed       or     specific        when    imposing     a

revocation              sentence           as     it       must       be     when        imposing      a

post-conviction sentence.”                        United States v. Thompson, 595 F.3d

544,         547-48     (4th    Cir.       2010)       (noting     that      a    district     court’s

reasoning may be “clear from context” and the court’s statements

throughout the sentencing hearing may be considered).                                         In fact,

in       a       case    of    supervised             release     revocation,            we   “may    be

hard-pressed              to        find        any     explanation          for      within-range,

revocation sentences insufficient given the amount of deference

.    .       .    afford[ed         to]     district        courts         when    imposing       these

sentences; but a district court may not simply impose sentence

without giving any indication of its reasons for doing so.”                                          Id.

(emphasis in original).

                   “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . [that] it has made before the district

                                                       3
court, [this court] review[s] for abuse of discretion” and will

reverse   unless          it    concludes      “that     the    error        was    harmless.”

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                                    For

instance,      if        “an    aggrieved       party     sufficiently             alerts    the

district court of its responsibility to render an individualized

explanation”         by    drawing        arguments     from     18    U.S.C.       §   3553(a)

(2012)    “for       a    sentence        different      than     the        one    ultimately

imposed,” the party sufficiently “preserves its claim.”                                   Id. at

578.     However, we review unpreserved non-structural sentencing

errors for plain error.                    Id. at 576–77.             To establish plain

error, a defendant must show that an error occurred, that the

error was plain, and that the error affected his substantial

rights.     United States v. Aidoo, 670 F.3d 600, 611 (4th Cir.

2012), cert. denied, 133 S. Ct. 627 (2012).                                  Finally, plain

errors should only be corrected where not doing so would result

in a miscarriage of justice.                     United States v. Robinson, 627

F.3d 941, 954 (4th Cir. 2010).                      Because counsel did not request

a   sentence     below         the   Guidelines       range,     we    review       for     plain

error.

            Here,         there      is   no   dispute    that        the    sentence       falls

within    the        applicable           statutory      maximum        of     five       years’

imprisonment.              18     U.S.C.       § 3559(a)(1)       (2012);          18     U.S.C.

§ 3583(e)(3) (2012).                 The district court also adopted without

objection      the       Chapter      7   advisory      policy    statement          range    of

                                                4
twenty-four to thirty months’ imprisonment and heard argument

from counsel and allocution from Means.                                   However, the record

reveals     that       the   court       offered         no    reasoning          for    its    chosen

sentence.         Such       was     error,        and       the    error    was    plain.        See

Thompson,        595    F.3d       at   548     (noting            that   the     requirement       to

provide a minimal statement of reasons for the sentence imposed

in revocation proceedings is “clearly settled”).

              However, we conclude that the error did not affect

Means’ substantial rights.                    Means was sentenced to the bottom of

the policy statement range, his counsel did not request a lower

sentence, and a district court has broad discretion to impose

sentence.         Means      does       not    argue         that     the    court       would    have

imposed      a    lower      sentence         had       it     provided       a    more    thorough

explanation,           and    nothing         in    the        record       supports       such     an

argument.        See United States v. Knight, 606 F.3d 171, 178 (4th

Cir. 2010) (explaining that, to demonstrate that a sentencing

error      affected      defendant’s           substantial           rights,       the    defendant

must show that he would have received a lower sentence had the

error not occurred).

              In addition, there was no miscarriage of justice in

this case.        Although the court’s explanation did not reveal that

it   had    considered         the      relevant         §    3553(a)       factors,      the    court

explicitly adopted the probation officer’s Guidelines range as

calculated in his violation report, and the report addressed the

                                                    5
facts   and    circumstances         of     Means’   violation,       as    well    as   his

underlying         criminal    conduct.           Moreover,     the     court       clearly

listened      to    counsel’s       argument,     as   the     court       permitted     the

self-reporting that Means requested.                   Given that counsel did not

request a lower sentence, the court acted well within the bounds

of justice by imposing a presumptively reasonable sentence at

the low end of the advisory Guidelines range.                      United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010) (“[W]e may

and do treat on appeal a district court’s decision to impose a

sentence       within        the      Guidelines       range     as        presumptively

reasonable.”).          As    such,    we    decline    to    correct       the    district

court’s error.

              Accordingly, Means’ sentence is affirmed.                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in     the    materials    before       this    court     and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                              6